UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year ended December 31, 2008 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Commission file number 1-15759 CLECO CORPORATION (Exact name of registrant as specified in its charter) Louisiana (State or other jurisdiction of incorporation or organization) 72-1445282 (I.R.S. Employer Identification No.) 2030 Donahue Ferry Road, Pineville, Louisiana (Address of principal executive offices) 71360-5226 (Zip Code) Registrant’s telephone number, including area code:(318) 484-7400 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $1.00 par value, and associated rights to purchase Preferred Stock New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: Title of each class 4.50% Cumulative Preferred Stock, $100 Par Value Commission file number 1-05663 CLECO POWER LLC (Exact name of registrant as specified in its charter) Louisiana (State or other jurisdiction of incorporation or organization) 72-0244480 (I.R.S. Employer Identification No.) 2030 Donahue Ferry Road, Pineville, Louisiana (Address of principal executive offices) 71360-5226 (Zip Code) Registrant’s telephone number, including area code:(318) 484-7400 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered 6.52% Medium-Term Notes due 2009 New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: Title of each class Membership Interests Cleco Power LLC, a wholly owned subsidiary of Cleco Corporation, meets the conditions set forth in General Instruction (I)(1)(a) and (b) of Form 10-K and is therefore filing this Form 10-K with the reduced disclosure format. Indicate by check mark if Cleco Corporation is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yesx No o Indicate by check mark if Cleco Power LLC is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ¨No x Indicate by check mark if the Registrants are not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes ¨No x Indicate by check mark whether the Registrants: (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrants were required to file such reports) and (2) have been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of each of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether Cleco Corporation is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer xAccelerated filer ¨Non-accelerated filer ¨(Do not check if a smaller reporting company)Smaller reporting company ¨ Indicate by check mark whether Cleco Power LLC is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer x(Do not check if a smaller reporting company)Smaller reporting company ¨ Indicate by check mark whether the Registrants are shell companies (as defined in Rule 12b-2 of the Exchange Act)Yes ¨No x The aggregate market value of the Cleco Corporation voting stock held by non-affiliates was $1,373,458,984 as of the last business day of Cleco Corporation’s most recently completed second fiscal quarter, based on a price of $23.33 per common share, the closing price of Cleco Corporation’s common stock as reported on the New York Stock Exchange on such date.Cleco Corporation’s Cumulative Preferred Stock is not listed on any national securities exchange, nor are prices for the Cumulative Preferred Stock quoted on any national automated quotation system; therefore, its market value is not readily determinable and is not included in the foregoing amount. CLECO CORPORATION CLECO POWER 2008 FORM 10-K (Continuation of cover page) As of February 2, 2009, there were 60,232,833 outstanding shares of Cleco Corporation’s Common Stock, par value $1.00 per share.As of February 2, 2009, all of Cleco Power’s Membership Interests were owned by Cleco Corporation. DOCUMENTS INCORPORATED BY REFERENCE Portions of Cleco Corporation’s definitive Proxy Statement relating to its Annual Meeting of Shareholders to be held on April 24, 2009, are incorporated by reference into Part III herein. This combined Form 10-K is separately filed by Cleco Corporation and Cleco Power.Information in this filing relating to Cleco Power is filed by Cleco Corporation and separately by Cleco Power on its own behalf.Cleco Power makes no representation as to information relating to Cleco Corporation (except as it may relate to Cleco Power) or any other affiliate or subsidiary of Cleco Corporation. This report should be read in its entirety as it pertains to each respective Registrant.The Notes to the Financial Statements for the Registrants and certain other sections of this report are combined. TABLE OF CONTENTS PAGE GLOSSARYOF TERMS 3 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 6 PART I ITEM 1. Business General 8 Operations 8 Regulatory Matters, Industry Developments, and Franchises 13 Environmental Matters 15 ITEM 1A. Risk Factors 20 ITEM 1B. Unresolved Staff Comments 26 ITEM 2. Properties 26 ITEM 3. Legal Proceedings 27 ITEM 4. Submission of Matters to a Vote of Security Holders 27 Board of Directors of Cleco 28 Executive Officers of Cleco 29 PART II ITEM 5. Market for Registrants’ Common Equity, Related Stockholder Matters and Cleco Corporation’s Purchases of Equity Securities 31 ITEM 6. Selected Financial Data 31 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 60 ITEM 8. Financial Statements and Supplementary Data 63 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 116 ITEM 9A. Controls and Procedures 116 ITEM 9B. Other Information 117 PART III ITEM 10. Directors, Executive Officers and Corporate Governance of the Registrants 118 ITEM 11. Executive Compensation 118 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 119 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 119 ITEM 14. Principal Accountant Fees and Services 119 PART IV ITEM 15. Exhibits and Financial Statement Schedules 120 Signatures 145 2 CLECO CORPORATION CLECO POWER 2008 FORM 10-K GLOSSARY OF TERMS References in this filing, including all items in Parts I, II, III, and IV, to “Cleco” mean Cleco Corporation and its subsidiaries, including Cleco Power, and references to “Cleco Power” mean Cleco Power LLC, unless the context clearly indicates otherwise.Additional abbreviations or acronyms used in this filing, including all items in Parts I, II, III, and IV are defined below: ABBREVIATION OR ACRONYM DEFINITION 401(k) Plan Cleco Power 401(k) Savings and Investment Plan Acadia Acadia Power Partners, LLC and its combined-cycle, natural gas-fired power plant near Eunice, Louisiana, 50% owned by APH and 50% owned by Cajun.Prior to September 13, 2007, Acadia was 50% owned by APH and 50% owned by Calpine Acadia Holdings, LLC. AFUDC Allowance for Funds Used During Construction AICPA American Institute of Certified Public Accountants Amended EPC Contract Amended and Restated EPC Contract between Cleco Power and Shaw, executed on May 12, 2006, for engineering, procurement, and construction of Rodemacher Unit 3, as amended by Amendment No. 1 thereto effective March 9, 2007, and Amendment No. 2 thereto dated as of July 2, 2008 APB Accounting Principles Board APB Opinion No. 10 Consolidated Financial Statements, Poolings of Interest, Convertible Debt and Debt Issued with Stock Warrants Installment Method of Accounting APB Opinion No. 18 The Equity Method of Accounting for Investments in Common Stock APB Opinion No. 21 Interest on Receivables and Payables APB Opinion No. 25 Accounting for Stock Issued to Employees APH Acadia Power Holdings LLC, a wholly owned subsidiary of Midstream ARB Accounting Research Bulletin ARB No. 51 Consolidated Financial Statements ARO Asset Retirement Obligation Attala Attala Transmission LLC, a wholly owned subsidiary of Cleco Corporation.Prior to February 1, 2007, Attala was a wholly owned subsidiary of Midstream. Bear Energy BE Louisiana LLC, an indirect wholly owned subsidiary of JPMorgan Chase & Co. Bear Stearns Companies Inc. The parent company of Bear, Stearns & Co. Inc. Bidding Procedures Order Bidding Procedures Order, in connection with the sale of CAH’s interest in Acadia, approved by the Calpine Debtors Bankruptcy Court by order dated May 9, 2007 CAA Clean Air Act CAH Calpine Acadia Holdings, LLC CAH Assets CAH’s interest in Acadia and certain related assets Cajun Cajun Gas Energy L.L.C., an affiliate of pooled investment funds managed by King Street Capital Management, L.P. Calpine Calpine Corporation Calpine Debtors Calpine, CES, and certain other Calpine subsidiaries Calpine Debtors Bankruptcy Court U.S. Bankruptcy Court for the Southern District of New York Calpine Tolling Agreements Capacity Sale and Tolling Agreements between Acadia and CES which were suspended in March 2006 CCN Certificate of Public Convenience and Necessity CES Calpine Energy Services, L.P. Claims Settlement Agreement Claims Settlement Agreement, dated April 23, 2007, by and among Calpine, CAH, CES, Acadia, and APH CLE Intrastate CLE Intrastate Pipeline Company LLC, a wholly owned subsidiary of Midstream Cleco Energy Cleco Energy LLC, a wholly owned subsidiary of Midstream Cleco Innovations LLC A wholly owned subsidiary of Cleco Corporation Cleco Katrina/Rita Cleco Katrina/Rita Hurricane Recovery Funding LLC, a wholly owned subsidiary of Cleco Power CO2 Carbon dioxide Compliance Plan The one-year plan included in the Stipulation and Consent Agreement (Docket No. IN07-28-00), effective June 12, 2007 Consent Agreement Stipulation and Consent Agreement, dated as of July 25, 2003, between Cleco and the FERC Staff DHLC Dolet Hills Lignite Company, LLC, a wholly owned subsidiary of SWEPCO Diversified Lands Diversified Lands LLC, a wholly owned subsidiary of Cleco Innovations LLC, a wholly owned subsidiary of Cleco Corporation EITF Emerging Issues Task Force of the FASB EITF No. 06-11 Accounting for Income Tax Benefits of Dividends on Share-Based Payment Awards EITF No. 07-1 Accounting for Collaborative Arrangements Related to the Development and Commercialization of Intellectual Property EITF No. 07-3 Accounting for Nonrefundable Advance Payments for Goods or Services to Be Used in Future Research and Development Activities EITF No. 08-5 Issuer’s Accounting for Liabilities Measured at Fair Value with a Third Party Credit Enhancement EITF No. 08-6 Equity Method Investment Accounting Considerations EITF No. 94-1 Accounting for Tax Benefits Resulting from Investments in Affordable Housing Projects Entergy Entergy Corporation Entergy Gulf States Entergy Gulf States, Inc. Entergy Louisiana Entergy Louisiana, Inc. Entergy Mississippi Entergy Mississippi, Inc. Entergy Services Entergy Services, Inc., as agent for Entergy Louisiana and EntergyGulf States EPA United States Environmental Protection Agency EPC Engineering, Procurement, and Construction ERO Electric Reliability Organization 3 CLECO CORPORATION CLECO POWER 2008 FORM 10-K ABBREVIATION OR ACRONYM DEFINITION ESOP Cleco Corporation Employee Stock Ownership Plan ESPP Cleco Corporation Employee Stock Purchase Plan Evangeline Cleco Evangeline LLC, a wholly owned subsidiary of Midstream, and its combined-cycle, natural gas-fired power plant located in Evangeline Parish, Louisiana Evangeline Tolling Agreement Capacity Sale and Tolling Agreement between Evangeline and BE Louisiana LLC (as successor to Williams Power Company, Inc. (formerly known as Williams Energy Marketing & Trading Company)) which expires in 2020 FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FIN FASB Interpretation No. FIN 39 Offsetting of Amounts Related to Certain Contracts – an interpretation of APB Opinion No. 10 and FASB Statement No. 105 FIN 45 Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness to Others FIN 46R Consolidation of Variable Interest Entities – an Interpretation of Accounting Research Bulletin No. 51 (revised December 2003) FIN 47 Accounting for Conditional Asset Retirement Obligations – an interpretation of FASB Statement No. 143 FIN 48 Accounting for Uncertainty in Income Taxes – an Interpretation of FASB Statement No. 109 FSP FASB Staff Position FSP EITF No. 03-6-1 Determining Whether Instruments Granted in Shared Based Payment Transactions Are Participating Securities FSP No. FAS 132(R)-1 Employers’ Disclosures about Postretirement Benefit Plan Assets FSP No. FAS 133-1 and FIN 45-4 Disclosures about Credit Derivatives and Certain Guarantees:An Amendment of FASB Statement No. 133 and FSB Interpretation No. 45; and Clarification of the Effective Date of FASB Statement No. 161 FSP No. FAS 140-4 and FIN 46(R)-8 Disclosures by Public Entities (Enterprises) about Transfers of Financial Assets and Interests in Variable Interest Entities FSP No. FAS 142-3 Determining the Useful Life of Intangible Assets FSP No. FAS 157-1 Application of FASB Statement No. 157 to FASB Statement No. 13 and Other Accounting Pronouncements That Address Fair Value Measurements for Purposes of Lease Classification or Measurement under Statement 13 FSP No. FAS 157-2 Effective date of FASB Statement No. 157 FSP No. FAS 157-3 Determining the Fair Value of a Financial Asset When the Market for That Asset Is Not Active FSP No. FIN 39-1 Amendment of FASB Interpretation No. 39 FSP SFAS No. 106-2 Accounting and Disclosure Requirements Related to the Medicare Prescription Drug, Improvement and Modernization Act of 2003 GAAP Generally Accepted Accounting Principles in the United States GDP-IPD Gross Domestic Product – Implicit Price Deflator Generation Services Cleco Generation Services LLC, a wholly owned subsidiary of Midstream GO Zone Gulf Opportunity Zone Act of 2005 (Public Law 109-135) ICT Independent Coordinator of Transmission Interconnection Agreement One of two Interconnection Agreement and Real Estate Agreements, one between Attala and Entergy Mississippi, and the other between Perryville and Entergy Louisiana IRP Integrated Resource Planning IRS Internal Revenue Service kWh Kilowatt-hour(s) as applicable LDEQ Louisiana Department of Environmental Quality LIBOR London Inter-Bank Offer Rate Lignite Mining Agreement Dolet Hills Mine Lignite Mining Agreement, dated as of May 31, 2001 LPSC Louisiana Public Service Commission LTICP Cleco Corporation Long-Term Incentive Compensation Plan Midstream Cleco Midstream Resources LLC, a wholly owned subsidiary of Cleco Corporation MMBtu Million British thermal units Moody’s Moody’s Investors Service MW Megawatt(s) as applicable MWh Megawatt-hour(s) as applicable NERC North American Electric Reliability Corporation Not meaningful A percentage comparison of these items is not statistically meaningful because the percentage difference is greater than 1,000%. NOx Nitrogen oxides PCAOB Public Company Accounting Oversight Board PCB Polychlorinated biphenyls PEH Perryville Energy Holdings LLC, a wholly owned subsidiary of Midstream. Perryville Perryville Energy Partners, L.L.C., a wholly owned subsidiary of Cleco Corporation.Prior to February 1, 2007, Perryville was a wholly owned subsidiary of Perryville Energy Holdings LLC, a wholly owned subsidiary of Midstream. Perryville and PEH Bankruptcy Court U.S. Bankruptcy Court for the Western District of Louisiana, Alexandria Division Power Purchase Agreement Power Purchase Agreement, dated as of January 28, 2004, between Perryville and Entergy Services PRP Potentially responsible party Registrant(s) Cleco Corporation and Cleco Power RFP Request for Proposal Rodemacher Unit 3 A 600-MW solid-fuel generating unit under construction by Cleco Power at its existing Rodemacher plant site in Boyce, Louisiana RSP Rate Stabilization Plan RTO Regional Transmission Organization Sale Agreement Purchase and Sale Agreement, dated as of January 28, 2004, between Perryville and Entergy Louisiana 4 CLECO CORPORATION CLECO POWER 2008 FORM 10-K ABBREVIATION OR ACRONYM DEFINITION SEC Securities and Exchange Commission SERP Cleco Corporation Supplemental Executive Retirement Plan SFAS Statement of Financial Accounting Standards SFAS No. 5 Accounting for Contingencies SFAS No. 13 Accounting for Leases SFAS No. 29 Determining Contingent Rentals SFAS No. 71 Accounting for the Effects of Certain Types of Regulation SFAS No. 87 Employers’ Accounting for Pensions SFAS No. 94 Consolidation of All Majority Owned Subsidiaries SFAS No. 95 Statement of Cash Flows SFAS No. 106 Employers’ Accounting for Postretirement Benefits Other Than Pensions SFAS No. 109 Accounting for Income Taxes SFAS No. 123 Accounting for Stock-Based Compensation SFAS No. 123(R) Share-Based Payment SFAS No. 131 Disclosures about Segments of an Enterprise and Related Information SFAS No. 132(R) Employers’ Disclosures about Postretirement Benefit Plan Assets SFAS No. 133 Accounting for Derivative Instruments and Hedging Activities SFAS No. 140 Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities SFAS No. 140 and FIN 46(R) Disclosures about Transfers of Financial Assets and Interests in Variable Interest Entities SFAS No. 141(R) Business Combinations SFAS No. 142 Goodwill and Other Intangible Assets SFAS No. 143 Accounting for Asset Retirement Obligations SFAS No. 149 Amendment of Statement 133 on Derivative Instruments and Hedging Activities SFAS No. 157 Fair Value Measurements SFAS No. 158 Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans – an amendment of FASB Statements No. 87, 88, 106, and 132(R) SFAS No. 159 The Fair Value Option For Financial Assets and Financial Liabilities – Including an amendment of FASB Statement No. 115 SFAS No. 160 Noncontrolling Interests in Consolidated Financial Statements—an amendment of ARB No. 51 SFAS No. 161 Disclosures about Derivative Instruments and Hedging Activities, an amendment of FASB Statement No. 133 SFAS No. 162 The Hierarchy of Generally Accepted Accounting Principles Shaw Shaw Contractors, Inc., a subsidiary of The Shaw Group Inc. SO2 Sulfur dioxide SPP Southwest Power Pool Support Group Cleco Support Group LLC, a wholly owned subsidiary of Cleco Corporation SWEPCO Southwestern Electric Power Company, a wholly owned subsidiary of American Electric Power Company, Inc. Teche Teche Electric Cooperative, Inc. VaR Value-at-risk Williams Williams Power Company, Inc. 5 CLECO CORPORATION CLECO POWER 2008 FORM 10-K CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K includes “forward-looking statements” about future events, circumstances, and results.All statements other than statements of historical fact included in this Annual Report are forward-looking statements, including, without limitation, statements regarding the construction, timing and cost of Rodemacher Unit 3;timing and outcome of Cleco Power’s proposed new rate plan; Bear Energy’s performance under the Evangeline Tolling Agreement; future capital expenditures;projections; business strategies; goals; competitive strengths; market and industry developments; development and operation of facilities; future environmental regulations and remediation liabilities; and the anticipated outcome of various regulatory and legal proceedings.Although the Registrants believe that the expectations reflected in such forward-looking statements are reasonable, such forward-looking statements are based on numerous assumptions (some of which may prove to be incorrect) and are subject to risks and uncertainties that could cause the actual results to differ materially from the Registrants’ expectations.In addition to any assumptions and other factors referred to specifically in connection with these forward-looking statements, the following list identifies some of the factors that could cause the Registrants’ actual results to differ materially from those contemplated in any of the Registrants’ forward-looking statements: § Factors affecting utility operations, such as unusual weather conditions or other natural phenomena; catastrophic weather-related damage (such as hurricanes and other storms); unscheduled generation outages; unanticipated maintenance or repairs; unanticipated changes to fuel costs, cost of and reliance on natural gas as a component of Cleco’s generation fuel mix and their impact on competition and franchises, fuel supply costs or availability constraints due to higher demand, shortages, transportation problems or other developments; environmental incidents; environmental compliance costs; power transmission system constraints; or outcome of Cleco Power’s proposed new rate plan filed with the LPSC in July 2008; § Cleco Corporation’s holding company structure and its dependence on the earnings, dividends, or distributions from its subsidiaries to meet its debt obligations and pay dividends on its common stock; § Cleco Power’s ability to construct, operate, and maintain, within its projected costs (including financing) and timeframe, Rodemacher Unit 3, in addition to any other self-build projects identified in future IRP and RFP processes; § Dependence of Cleco Power for energy from sources other than its facilities and the uncertainty of future long-term sources of such additional energy; § Nonperformance by and creditworthiness of counterparties under tolling, power purchase, and energy service agreements, or the restructuring of those agreements, including possible termination; § Regulatory factors such as changes in rate-setting policies, recovery of investments made under traditional regulation, recovery of storm restoration costs; the frequency and timing of rate increases or decreases, the results of periodic fuel audits, the results of IRP and RFP processes, the formation of RTOs and ICTs, and the compliance with ERO reliability standards for bulk power systems by Cleco Power, Acadia, and Evangeline; § Financial or regulatory accounting principles or policies imposed by FASB, the SEC, the PCAOB, FERC, the LPSC or similar entities with regulatory or accounting oversight; § Economic conditions, including the ability of customers to continue paying for high energy costs, related growth and/or down-sizing of businesses in Cleco’s service area, monetary fluctuations, changes in commodity prices, and inflation rates; § The current global financial crisis and U.S. recession; § Credit ratings of Cleco Corporation, Cleco Power, and Evangeline; § Changing market conditions and a variety of other factors associated with physical energy, financial transactions, and energy service activities, including, but not limited to, price, basis, credit, liquidity, volatility, capacity, transmission, interest rates, and warranty risks; § Acts of terrorism; § Availability or cost of capital resulting from changes in Cleco’s business or financial condition, interest rates or market perceptions of the electric utility industry and energy-related industries; § Uncertain tax positions; § Employee work force factors, including work stoppages and changes in key executives; § Legal, environmental, and regulatory delays and other obstacles associated with mergers, acquisitions, reorganizations, investments in joint ventures, or other capital projects, including Rodemacher Unit 3 and the joint project to upgrade the Acadiana Load Pocket transmission system; § Costs and other effects of legal and administrative proceedings, settlements, investigations, claims and other matters; § Changes in federal, state, or local laws, and changes in tax laws or rates, regulating policies or environmental laws and regulations; and § Ability of Cleco Power to recover, from its retail customers, the costs of compliance with environmental laws and regulations. 6 CLECO CORPORATION CLECO POWER 2008 FORM 10-K For additional discussion of these factors and other factors that could cause actual results to differ materially from those contemplated in the Registrants’ forward-looking statements, please read Item 1A, “Risk Factors” and Part II, Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations — Cleco Power — Significant Factors Affecting Cleco Power” and “— Midstream — Significant Factors Affecting Midstream,” in this Annual Report. All subsequent written and oral forward-looking statements attributable to the Registrants or persons acting on their behalf are expressly qualified in their entirety by the factors identified above. The Registrants undertake no obligation to update any forward-looking statements, whether as a result of changes in actual results, changes in assumptions, or other factors affecting such statements. 7 CLECO CORPORATION CLECO POWER 2008 FORM 10-K PART I ITEM 1. BUSINESS GENERAL Cleco Corporationwas incorporated on October 30, 1998, under the laws of the State of Louisiana.Cleco Corporation is a public utility holding company which holds investments in several subsidiaries, including Cleco Power and Midstream, which are its operating business segments.Cleco Corporation, subject to certain limited exceptions, is exempt from regulation as a public utility holding company pursuant to provisions of the Public Utility Holding Company Act of 2005. Cleco Power’s predecessor was incorporated onJanuary2, 1935, under the laws of the State of Louisiana.Cleco Power was organized on December 12, 2000.Cleco Power is an electric utility engaged principally in the generation, transmission, distribution and sale of electricity within Louisiana.Cleco Power is regulated by the LPSC and FERC, which determine the rates Cleco Power can charge its customers, as well as other regulators.Cleco Power serves approximately 276,000 customers in 107 communities in central and southeastern Louisiana.Cleco Power’s operations are described below in the consolidated description of Cleco’s business segments. Midstream, organized effective September 1, 1998, under the laws of the State of Louisiana, is a merchant energy subsidiary that owns and operates a merchant power plant (Evangeline).Midstream also owns a 50 percent interest in a merchant power plant (Acadia) and operates the plant on behalf of its partner. At December 31, 2008, Cleco employed 1,320 people.Cleco’s mailing address is P.O. Box 5000, Pineville, Louisiana71361-5000, and its telephone number is (318)484-7400.Cleco’s homepage on the Internet is located at http://www.cleco.com.Cleco Corporation’s and Cleco Power’s Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and other filings with the SEC are available, free of charge, through Cleco’s website after those reports or filings are filed electronically with or furnished to the SEC.Cleco’s filings also can be obtained at the SEC’s Public Reference Room at treet,NE, Room 1580, Washington, DC20549.Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330.Cleco’s electronically filed reports also can be obtained on the SEC’s Internet site located at http://www.sec.gov.Cleco’s corporate governance guidelines, code of business conduct, ethics and business standards, and the charters of its board of directors’ audit, compensation, executive, finance, nominating/governance and qualified legal compliance committees are available on its website and available in print to any shareholder upon request.Information on Cleco’s website or any other website is not incorporated by reference into this Report and does not constitute a part of this Report. At December 31, 2008, Cleco Power employed 1,023 people.Cleco Power’s mailing address is P.O. Box 5000, Pineville, Louisiana, 71361-5000, and its telephone number is (318)484-7400. Cleco Power meets the conditions specified in General Instructions I(1)(a) and (b) to Form 10-K and therefore is permitted to use the reduced disclosure format for wholly owned subsidiaries of reporting companies.Accordingly, Cleco Power has omitted from this Report the information called for by Item 4 (Submission of Matters to a Vote of Security Holders) of Part I of Form 10-K; the following Part II items of Form 10-K:Item 6 (Selected Financial Data) and Item 7 (Management’s Discussion and Analysis of Financial Condition and Results of Operations); and the following Part III items of Form 10-K:Item 10 (Directors, Executive Officers, and Corporate Governance of the Registrants), Item 11 (Executive Compensation), Item 12 (Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters), and Item 13 (Certain Relationships and Related Transactions, and Director Independence). OPERATIONS Cleco Power SegmentFinancial Information Summary financial results of the Cleco Power segment for years 2008, 2007, and 2006 are presented below. (THOUSANDS) 2008 2007 2006 Revenue Electric operations $ 1,032,970 $ 988,193 $ 959,393 Other operations 36,675 35,176 30,056 Electric customer credits - - 4,693 Affiliate revenue 29 42 49 Intercompany revenue 2,008 2,008 2,000 Operating revenue, net $ 1,071,682 $ 1,025,419 $ 996,191 Depreciation expense $ 76,420 $ 78,522 $ 73,360 Interest charges $ 47,283 $ 29,565 $ 36,250 Interest income $ 3,943 $ 5,422 $ 7,425 Federal and state income taxes $ 27,956 $ 29,613 $ 33,059 Segment profit $ 113,832 $ 84,673 $ 64,828 Additions to long-lived assets $ 321,407 $ 492,445 $ 293,050 Segment assets $ 3,041,597 $ 2,306,482 $ 2,010,815 For additional information on Cleco Power’s results of operations, see Part II, Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations — Results of Operations — Cleco Power’s Results of Operations.” Certain Factors Affecting Cleco Power As an electric utility, Cleco Power is affected, to varying degrees, by a number of factors influencing the electric utility industry in general.These factors include, among others, 8 CLECO CORPORATION CLECO POWER 2008 FORM 10-K fluctuations in the price of natural gas, an increasingly competitive business environment, the cost of compliance with environmental and reliability regulations, conditions in the credit markets and global economy and changes in the federal and state regulation of generation, transmission, and the sale of electricity.For a discussion of various regulatory changes and competitive forces affecting Cleco Power and other electric utilities, see “— Regulatory Matters, Industry Developments, and Franchises” and Part II, Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations — Financial Condition — Market Restructuring.”For a discussion of risk factors affecting Cleco Power’s business, see Item 1A, “Risk Factors — Rodemacher Unit 3 Construction Costs,” “— Rodemacher Unit 3 Technical
